                           Case 20-50776-KBO              Doc 10       Filed 08/21/20         Page 1 of 10


                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE



         In re:                                                       Chapter 11

         Zohar III, Corp., et al.1                                    Case No. 18-10512 (KBO)

                             Debtors.                                 Jointly Administered


         MBIA INSURANCE CORPORATION,

                             Plaintiff,

                                     v.

         LYNN TILTON, PATRIARCH PARTNERS,
         LLC, PATRIARCH PARTNERS VIII, LLC,
         PATRIARCH PARTNERS XIV, LLC,                                 Adv. Proc. No. 20-50776 (KBO)
         PATRIARCH PARTNERS XV, LLC,
         PATRIARCH PARTNERS AGENCY
         SERVICES, LLC, PATRIARCH PARTNERS
         MANAGEMENT GROUP, LLC,
         OCTALUNA, LLC, OCTALUNA II, LLC,
         ARK II CLO 2001-1, LLC, ARK
         INVESTMENT PARTNERS II, L.P., LD
         INVESTMENTS, LLC, ZOHAR HOLDINGS,
         LLC, AND ZOHAR HOLDINGS, LLC,

                             Defendants.


                        NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                 TELEPHONIC AND VIDEO HEARING ON AUGUST 25, 2020 AT 1:00 P.M. (ET)2


         THIS HEARING WILL BE HELD TELEPHONICALLY VIA COURTCALL AND, IN CERTAIN
          CIRCUMSTANCES, BY VIDEO VIA ZOOM. ALL PARTIES WISHING TO APPEAR MUST
            DO SO TELEPHONICALLY BY CONTACTING COURTCALL, LLC AT 866-582-6878.
         ONLY THOSE PARTIES THAT WILL BE ADDRESSING THE COURT SHOULD APPEAR BY

             1
            The Debtors, and, where applicable, the last four digits of each of their respective tax identification numbers are,
         as follows: Zohar III, Corp., (9612), Zohar II 2005-I, Corp. (4059), Zohar CDO 2003-1, Corp., (3724), Zohar III,
         Limited (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is
         3 Times Square, c/o FTI Consulting, Inc., New York, NY 10036.

         2
             All parties wishing to participate should make arrangements through CourtCall at 1-866-582-6878.

26930593.3
                      Case 20-50776-KBO        Doc 10       Filed 08/21/20   Page 2 of 10


                 VIDEO VIA ZOOM IN ADDITION TO THEIR COURTCALL REGISTRATION.

             PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM MEETING WILL BE MUTED
                        AND THE ONLY AUDIO WILL BE THROUGH COURTCALL.

                                   Topic: Zohar III, Corp. 18-10512 (KBO)
                        Time: August 25, 2020 at 1:00 p.m. Eastern Time (US and Canada)

                                              Join ZoomGov Meeting
                                  https://debuscourts.zoomgov.com/j/1603835260

                                           Meeting ID: 160 383 5260
                                              Password: 822358


         ADJOURNED/RESOLVED MATTERS

         1.      Debtors’ Motion for an Order Determining Dispute Between the Debtors and Patriarch
                 Partners Management Services, LLC Related to Pending Oasis Transaction [(SEALED)
                 D.I. 911; 9/6/19; (REDACTED) D.I. 1130; 9/6/19]

                 Related Documents:

                 A.    Order Approving and Authorizing the Settlement Agreement By and Between the
                       Debtors, Lynn Tilton, the Patriarch Stakeholders, MBIA Insurance Corp., and the
                       Zohar III Controlling Class [D.I. 266; 5/21/18]

                 B.    Order Approving Independent Director Service Agreement and Indemnification
                       Agreement [D.I. 345; 6/26/18]

                 C.    Motion of the Debtors for Entry of an Order in Aid of Implementation of the
                       Global Settlement Agreement Approved in These Cases Establishing Certain
                       Procedures for the Independent Directors’ Approval of Monetization Transactions
                       and Related Relief [D.I. 481; 10/23/18]

                 D.    Order in Aid of Implementation of the Global Settlement Agreement Approved in
                       These Cases Establishing Certain Procedures for the Independent Director's
                       Approval of Monetization Transactions and Related Relief [D.I. 545; 11/9/18]

                 E.    Notice of Binding Portfolio Company Transaction Pursuant to Portfolio Company
                       Transaction Procedures [D.I. 868; 8/26/19]

                 F.    Order Extending 15-Month Window Under the Court-Approved Settlement
                       Agreement By and Between the Debtors, Lynn Tilton, the Patriarch Stakeholders,
                       MBIA Insurance Corp., and the Zohar III Controlling Class and Granting Related
                       Relief [D.I. 871; 8/27/19]

                 G.    Order Appointing Replacement Mediator [D.I. 890; 9/3/19]

26930593.3

                                                        2
                        Case 20-50776-KBO           Doc 10       Filed 08/21/20   Page 3 of 10


                  H.        Order Approving Consummation of Oasis Portfolio Company Transaction [D.I.
                            918; 9/9/19]

                  I.        Re-Notice of Hearing [D.I. 1094; 11/26/19]

                  J.        Order Authorizing Filing of Motion Under Seal [D.I. 1149; 12/19/19]

                  K.        Order Authorizing Filing of Motion Under Seal [D.I. 1161; 12/20/19]

                  L.        Notice of Hearing [D.I. 1688; 6/12/20]

                  M.        Notice of Hearing [D.I. 1784; 7/10/20]

                  Response Deadline:                     August 31, 2020 at 4:00 p.m. (ET)

                  Responses Received:

                  N.        PPMG’s Opening Brief Regarding PPMG’s Right to Payment of Transaction Fees
                            in Connection with the Oasis Transaction [(SEALED) D.I. 914; 9/6/19;
                            (REDACTED) D.I. 1197; 12/31/19]

                  Status:          This matter will go forward with an evidentiary hearing and argument on
                                   September 14, 2020 at 10:00 a.m. (ET).

             2.   Motion of Patriarch for Entry of an Order Authorizing Filing of Objection Under Seal
                  [D.I. 1791; 7/10/20]

                  Related Documents:

                  A.        Patriarch's Objection to Debtor's Motion For Entry of an Order (A) Enforcing and
                            Implementing the Terms of the Settlement Agreement and (B) Granting Related
                            Relief [(SEALED) D.I. 1757; 7/7/20; (REDACTED) D.I. 1790; 7/10/20]

                  B.        Certificate of No Objection [D.I. 1832; 7/27/20]

                  C.        Order Authorizing Filing of Objection Under Seal [D.I. 1834; 7/28/20]

                  Response Deadline:                     July 24, 2020 at 4:00 p.m. (ET)

                  Responses Received:                    None

                  Status:          An order has been entered by the Court. No hearing is required.

             3.   Debtors’ Motion for Entry of an Order Authorizing Filing Portions of the Supplement to
                  Reply in Support of the Debtors’ Motion for Entry of an Order (A) Enforcing and
                  Implementing the Terms of the Settlement Agreement and (B) Granting Related Relief
                  Under Seal [D.I. 1860; 8/5/20]

26930593.3

                                                             3
                        Case 20-50776-KBO           Doc 10       Filed 08/21/20   Page 4 of 10


                  Related Documents:

                  A.        Supplement to Reply in Support of the Debtors’ Motion for Entry of an Order (A)
                            Enforcing and Implementing the Terms of the Settlement Agreement and (B)
                            Granting Related Relief [(SEALED) D.I. 1840; 7/31/20; (REDACTED) 1861;
                            8/5/20]

                  B.        Certification of Counsel Regarding Proposed Order Authorizing the Filing
                            Portions of the Supplement to Reply in Support of the Debtors' Motion for Entry
                            of an Order (A) Enforcing and Implementing the Terms of the Settlement
                            Agreement and (B) Granting Related Relief Under Seal [D.I. 1880; 8/19/20]

                  C.        Order Authorizing the Filing Portions of the Supplement to Reply in Support of
                            the Debtors' Motion for Entry of an Order (A) Enforcing and Implementing the
                            Terms of the Settlement Agreement and (B) Granting Related Relief Under Seal
                            [D.I. 1880; 8/19/20 [D.I. 1884; 8/20/20]

                  Response Deadline:                     August 18, 2020 at 4:00 p.m. (ET)

                  Responses Received:                    None

                  Status:          An order has been entered by the Court. No hearing is required.

             4.   Debtors’ Motion for Entry of an Order Authorizing Filing Portions of the Reply in
                  Support of Debtors’ Stay and Escrow Motion Under Seal [D.I. 1862; 8/5/20]

                  Related Documents:

                  A.        Reply in Support of the Debtors’ Motion for Entry of an Order in Aid of
                            Enforcement of the Settlement Agreement (A) Staying the Tilton Plaintiffs from
                            Prosecuting Litigation Outside the Delaware Bankruptcy Court, (B) in Connection
                            with the Sales of Portfolio Companies, (I) Establishing an Escrow for All
                            Amounts Claimed by the Patriarch Stakeholders Pending Their Validation Under
                            Paragraph 18 and (II) Ordering Releases of the Patriarch Stakeholders’ Claims
                            With Such Claims Attaching to the Proceeds of Such Sale, and (C) Granting
                            Related Relief [(SEALED) D.I. 1851; 8/3/20; (REDACTED) 1863; 8/5/20]

                  B.        Certification of Counsel Regarding Proposed Order Authorizing the Filing
                            Portions of the Reply in Support of the Debtors' Stay and Escrow Motion Under
                            Seal [D.I. 1881; 8/19/20]

                  C.        Order Authorizing the Filing Portions of the Reply in Support of the Debtors' Stay
                            and Escrow Motion Under Seal [D.I. 1885; 8/20/20]

                  Response Deadline:                     August 18, 2020 at 4:00 p.m. (ET)

                  Responses Received:                    None

26930593.3

                                                             4
                    Case 20-50776-KBO           Doc 10       Filed 08/21/20   Page 5 of 10


              Status:          An order has been entered by the Court. No hearing is required.

         MATTERS GOING FORWARD

         5.   Notice of Filing of Proposed Revised Cash Collateral Order [D.I. 1092; 11/25/19]

              Related Documents:

              A.        Debtors’ Motion for Entry of an Order Authorizing Use of Cash Collateral [D.I.
                        356; 7/6/18]

              B.        Declaration of Caroyln Schiff in Support of Patriarch’s Objection to the Debtors’
                        Motion for Entry of an Order Authorizing Use of Cash Collateral [D.I. 504;
                        10/30/18]

              C.        Declaration of Michael S. Neumeister in Support of Patriarch’s Objection to the
                        Debtors’ Motion for Entry of an Order Authorizing Use of Cash Collateral
                        [(SEALED) D.I. 505; 10/30/18; (REDACTED) D.I. 506; 10/30/18]

              D.        Declaration of Gregory M. Petrick in Support of MBIA Insurance Corporation’s
                        Reply to Patriarch’s Objection to Debtors’ Motion for Entry of an Order
                        Authorizing Use of Cash Collateral [(SEALED) D.I. 537; 11/9/18; (REDACTED)
                        D.I. 541; 11/9/18]

              E.        Declaration of Michael Katzenstein in Support of the Debtors’ Reply to
                        Patriarch’s Objection to the Debtors’ Motion for Entry of an Order Authorizing
                        Use of Cash Collateral [D.I. 543; 11/9/18]

              F.        Declaration of Gregory M. Petrick in Support of MBIA Insurance Corporation’s
                        Statement in Support of Debtors’ Proposed Order Authorizing the Use of Cash
                        Collateral and Reply to Patriarch’s Objection Thereto [D.I. 1134; 12/17/19]

              G.        Interim Order Authorizing the Debtors’ Limited Use of Cash Collateral [D.I.
                        1158; 12/20/19]

              H.        Order Setting Hearing Date, Briefing Schedule, and Discovery Deadlines with
                        Respect to: (I) the Debtors' Motion for Entry of an Order, in Aid of
                        Implementation of the Settlement Agreement and the Settlement Order,
                        Establishing Certain Deadlines, Milestones and Other Parameters in Furtherance
                        of the Monetization Process for the Group A Portfolio Companies; (II) the Motion
                        of Lynn Tilton for Approval of Timeline and Guidelines Regarding Monetization
                        of the Group A Portfolio Companies; and (III) Certain Other Contested Matters
                        [D.I. 1292; 1/21/20]

              I.        Stipulated Amended Scheduling Order With Respect to: (I) the Debtors' Motion
                        for Entry of an Order, in Aid of Implementation of the Settlement Agreement and
                        the Settlement Order, Establishing Certain Deadlines, Milestones and Other
                        Parameters in Furtherance of the Monetization Process for the Group A Portfolio
26930593.3

                                                         5
                  Case 20-50776-KBO        Doc 10       Filed 08/21/20   Page 6 of 10


                   Companies; (II) the Motion of Lynn Tilton for Approval of Timeline and
                   Guidelines Regarding Monetization of the Group A Portfolio Companies; and
                   (III) Certain Other Contested Matters [D.I. 1412; 2/14/20]

             J.    Further Interim Order Authorizing the Debtors’ Limited Use of Cash Collateral
                   [D.I. 1453; 2/24/20]

             K.    Further Interim Order Authorizing the Debtors’ Limited Use of Cash Collateral
                   [D.I. 1512; 3/24/20]

             L.    Third Further Interim Order Authorizing the Debtors’ Limited Use of Cash
                   Collateral [D.I. 1649; 4/29/20]

             M.    Fourth Further Interim Order Authorizing the Debtors’ Limited Use of Cash
                   Collateral [D.I. 1711; 6/22/20]

             N.    Notice of Filing of Further Revised Second Cash Collateral Order [D.I. 1849;
                   8/3/20]

             Response Deadline:                 December 9, 2019 at 4:00 p.m. (ET)

             Responses Received:

             O.    Reservation of Rights of U.S. Bank National Association, as Indenture Trustee, to
                   Debtors’ Motion for Entry of an Order Authorizing Use of Cash Collateral [D.I.
                   500; 10/30/18]

             P.    Patriarch’s Objection to the Debtors’ Motion for Entry of an Order Authorizing
                   Use of Cash Collateral [(SEALED) D.I. 502; 10/30/18; (REDACTED) D.I. 503;
                   10/30/18]

             Q.    Statement of Blank Rome, on Behalf of Itself and in Respect of Other Zohar I
                   Service Providers, in Response to Patriarch’s Objection to the Debtors’ Motion
                   for Entry of an Order Authorizing Use of Cash Collateral [D.I. 528; 11/7/18]

             R.    Limited Statement and Response of U.S. Bank National Association, as Indenture
                   Trustee, to Patriarch’s Objection to Debtors’ Motion for Entry of an Order
                   Authorizing Use of Cash Collateral [D.I. 530; 11/7/18]

             S.    MBIA Insurance Corporation’s Statement in Support of Debtors’ Motion for
                   Entry of an Order Authorizing Use of Cash Collateral and Reply to Patriarch’s
                   Objection Thereto [(SEALED) D.I. 536; 11/9/18; REDACTED D.I. 540; 11/9/18]

             T.    Debtors’ Reply to Patriarch’s Objection to the Debtors’ Motion for Entry of an
                   Order Authorizing the Use of Cash Collateral [D.I. 542; 11/9/18]

             U.    Zohar III Controlling Class’ Joinder and Supplemental Response in Support of the
                   Debtors’ Motion for Entry of an Order Authorizing Use of Cash Collateral [D.I.
26930593.3

                                                    6
                        Case 20-50776-KBO           Doc 10       Filed 08/21/20   Page 7 of 10


                            544; 11/9/18]

                  V.        Patriarch’s Objection to the Debtors’ Proposed Order Authorizing the Use of
                            Cash Collateral [D.I. 1114; 12/9/19]

                  W.        MBIA Insurance Corporation’s Statement in Support of Debtors’ Proposed Order
                            Authorizing the Use of Cash Collateral and Reply to Patriarch’s Objection
                            Thereto [D.I. 1132; 12/17/19]

                  X.        The Debtors’ Reply to Patriarch’s Objection to the Debtors’ Proposed Order
                            Authorizing the Use of Cash Collateral [D.I. 1133; 12/17/19] and Notice of Errata
                            Regarding the Debtors’ Reply to Patriarch’s Objection to the Debtors’ Proposed
                            Order Authorizing the Use of Cash Collateral [D.I. 1140; 12/17/19]

                  Y.        Zohar III Controlling Class’ Joinder and Supplemental Response in Support of
                            Debtors’ Proposed Order Authorizing the Use of Cash Collateral [D.I. 1135;
                            12/17/19]

                  Z.        Limited Response of U.S. Bank National Association, as Indenture Trustee, to
                            Patriarch’s Objection to the Debtors’ Proposed Order Authorizing the Use of
                            Cash Collateral [D.I. 1139; 12/17/19]

                  AA.       Informal comments from the U.S. Trustee

                  Status:          On August 4, 2020, the Court heard argument with respect to the long-
                                   form cash collateral order and issued a ruling in connection with the long-
                                   form order. The Debtors are in discussions with the Indenture Trustee and
                                   the Controlling Classes regarding the implementation of the Court’s
                                   ruling. As those discussion are on-going, the Debtors have requested the
                                   Indenture Trustee and the Controlling Classes to consent to further interim
                                   usage of cash collateral on the same terms as the most recent limited,
                                   interim order and consistent with the budget submitted at the August 4,
                                   2020 hearing. The Debtors are hopeful they will obtain consent to such a
                                   further interim, limited cash collateral order and, if so, will submit such
                                   order under certification of counsel. The Debtors will be available to
                                   address any questions the Court has regarding cash collateral at the
                                   hearing.

             6.   Debtors’ Motion to Compel Compliance with Prior Orders Directing the Transition of
                  Loan Agency Services, Including the Turn Over of Possessory Collateral and for an
                  Accounting [(SEALED) D.I. 1748; 6/30/20; (REDACTED) D.I. 1769; 7/9/20]

                  Related Documents:

                  A.        Order Authorizing the Filing of the Debtors’ Motion to Compel Compliance with
                            Prior Orders Directing the Transition of Loan Agency Services, Including the
                            Turn Over of Possessory Collateral and for an Accounting Under Seal [D.I. 1804;
                            7/14/20]
26930593.3

                                                             7
                        Case 20-50776-KBO           Doc 10       Filed 08/21/20   Page 8 of 10



                  Response Deadline:                     July 7, 2020 at 4:00 p.m. (ET)

                  Responses Received:

                  B.        Patriarch’s Limited Objection and Reservation of Rights to the Zohar Funds'
                            Motion to Compel Compliance With Prior Orders Directing the Transition of
                            Loan Agency Services, Including the Turn Over of Possessory Collateral and For
                            an Accounting [D.I. 1755; 7/7/20]

                  C.        Reply in Support of the Debtors’ Debtors’ Motion to Compel Compliance with
                            Prior Orders Directing the Transition of Loan Agency Services, Including the
                            Turn Over of Possessory Collateral and for an Accounting [(SEALED) D.I. 1886;
                            8/20/20]; (REDACTED) D.I. TBD; TBD]

                  Status:          This matter is going forward. Ryan M. Roy has submitted a declaration in
                                   support and will be available at the hearing for purposes of moving his
                                   declaration into evidence.

             7.   Debtors’ Motion for Entry of an Order (A) Enforcing and Implementing the Terms of the
                  Settlement Agreement and (B) Granting Related Relief [(SEALED) D.I. 1749; 6/30/20;
                  (REDACTED) D.I. 1771; 7/9/20]

                  Related Documents:

                  A.        Order Authorizing the Filing of the Debtors’ Motion for Entry of an Order (A)
                            Enforcing and Implementing the Terms of the Settlement Agreement and
                            (B) Granting Related Relief Under Seal [D.I. 1805; 7/14/20]

                  B.        Order Authorizing Filing of Objection Under Seal [D.I. 1834; 7/28/20]

                  Response Deadline:                     July 7, 2020 at 4:00 p.m. (ET)

                  Responses Received:

                  C.        Patriarch's Objection to Debtor's Motion For Entry of an Order (A) Enforcing and
                            Implementing the Terms of the Settlement Agreement and (B) Granting Related
                            Relief [(SEALED) D.I. 1757; 7/7/20; (REDACTED) D.I. 1790; 7/10/20]

                  D.        Debtors’ Reply in Support of the Debtors’ Motion for Entry of an Order (A)
                            Enforcing and Implementing the Terms of the Settlement Agreement and (B)
                            Granting Related Relief [(SEALED) D.I. 1780; 7/10/20; (UNREDACTED) D.I.
                            1788; 7/10/20]

                  E.        Supplement to Reply in Support of the Debtors’ Motion for Entry of an Order (A)
                            Enforcing and Implementing the Terms of the Settlement Agreement and (B)
                            Granting Related Relief [(SEALED) D.I. 1840; 7/31/20; (REDACTED) D.I.
                            1861; 8/5/20]
26930593.3

                                                             8
                        Case 20-50776-KBO           Doc 10       Filed 08/21/20   Page 9 of 10



                  F.        Patriarch’s Supplement to Its Objection to Debtor's Motion For Entry of an Order
                            (A) Enforcing and Implementing the Terms of the Settlement Agreement and (B)
                            Granting Related Relief [(SEALED) D.I. 1853; 8/4/20; (REDACTED) D.I. 1870;
                            8/7/20]

                  Status:          This matter is going forward as a status conference.

             8.   Motion of Patriarch for Entry of an Order Authorizing Filing of Objection Under Seal
                  [D.I. 1871; 8/7/20]

                  Related Documents:

                  A.        Patriarch’s Supplement to Its Objection to Debtor's Motion For Entry of an Order
                            (A) Enforcing and Implementing the Terms of the Settlement Agreement and (B)
                            Granting Related Relief [(SEALED) D.I. 1853; 8/4/20; (REDACTED) D.I. 1870;
                            8/7/20]

                  Response Deadline:                     August 18, 2020 at 4:00 p.m. (ET)

                  Responses Received:                    None

                  Status:          This matter is going forward.

             9.   Patriarch Defendants’ Motion to Extend Time to Answer or Otherwise Respond to the
                  Complaint [(SEALED) Adv. Case No. 20-50776 D.I. 6; 8/19/20; (REDACTED) D.I.
                  TBD; TBD]

                  Related Documents:

                  A.        Complaint [(SEALED) Adv. Case No. 20-50776 D.I. 1/2; 7/30/20; (REDACTED)
                            D.I. TBD; TBD]

                  B.        Summons and Notice of Pretrial Conference [Adv. Case No. 20-50776 D.I. 3;
                            7/30/20]

                  C.        Motion of MBIA Insurance Corporation for an Order to File Complaint Under
                            Seal [Adv. Case No. 20-50776 D.I. 4; 7/30/20]

                  D.        Order Granting Motion to Shorten Notice Period and Schedule Hearing with
                            Respect to Patriarch’s Motion to Extend Time to Answer or Otherwise Respond
                            to Complaint [Adv. Case No. 20-50776 D.I. 8; 8/20/20]

                  E.        Notice of Hearing on Patriarch’s Motion to Extend Time to Answer or Otherwise
                            Respond to Complaint [Adv. Case No. 20-50776 D.I. 9; 8/20/20]

                  Response Deadline:                     At the hearing

26930593.3

                                                             9
                    Case 20-50776-KBO       Doc 10     Filed 08/21/20    Page 10 of 10


               Responses Received:                None as of this date

               Status:      This matter is going forward.


         Dated: August 21, 2020            YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                           /s/ Michael R. Nestor
                                           James L. Patton, Jr. (No. 2202)
                                           Robert S. Brady (No. 2847)
                                           Michael R. Nestor (No. 3526)
                                           Joseph M. Barry (No. 4221)
                                           Ryan M. Bartley (No. 4985)
                                           Shane M. Reil (No. 6195)
                                           Rodney Square
                                           1000 North King Street
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 571-6600
                                           Facsimile: (302) 571-1253
                                           Email: jpatton@ycst.com
                                                  rbrady@ycst.com
                                                  mnestor@ycst.com
                                                  jbarry@ycst.com
                                                  rbartley@ycst.com
                                                  sreil@ycst.com

                                           Counsel to the Debtors and Debtors in Possession




26930593.3

                                                     10
